DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 2/25/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 2/25/2021 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed of 2/25/2021 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 16 is not in the specification (Figures 1-3).
Reference number 108 is not in the specification (Figure 5).
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the Changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
6.	The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
8.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. More specifically, it is unclear if the claim is supposed to be an independent claim or a dependent claim because the claim is written in both the form of an independent and dependent claim. It is unclear what the claim is specifically claiming.  Claim 7 is being interpreted as an independent claim.
9.	Claim 7 recites the limitations "the processor" and “the determined ratio” in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
10.	Regarding Claim 12, the claim is indefinite because it cannot be clearly understood what is meant by the sensor is positioned to provide minimum coupling.  The claim is being interpreted as the sensor is positioned on the force transmission member for providing lateral, longitudinal, or vertical forces. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-2, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150247782 A1) in view of Chang (CN 104006978 B).
15.	Regarding Claim 1, Sato teaches a system for determining a wheel contact force in a vehicle (Sato: [0001] "The present invention relates to methods and apparatus for measuring a load between a wheel of a railcar and a rail, a railcar including the load measurement apparatus, and a load management system."), 
The vehicle comprising a support system including a wheel and a force transmission member configured to transfer a load and/or power to, and from, the wheel to the support system, the system comprising (Sato: [0098] "The axial load measurement unit 125 is an apparatus for measuring a displacement amount in the longitudinal direction 13a of, for example, each of the axle boxes 25 of the bearings of axle-boxes 21 and 22. The displacement amount corresponds to transformation information into the axial load....The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member to transfer load] fixed to a truck frame 30 [support system] so as to be opposite to the axle box 25."): 
And a processor configured to derive a lateral force on the wheel from the signals (Sato: [0017] and [0084] "A processor configured to obtain each of lateral forces applied to the rails from the wheels [derive lateral force on the wheel] by using the measured axial loads and the axial force [from signals]."  Also, "The processor 155 includes an arithmetic processing unit 156 and a storage unit 152, and obtains respective lateral forces and respective wheel loads applied to rails from the left and right wheels 11 and 12 by using the radial loads as well as the above-mentioned axial force and the axial loads.").  
Sato does not explicitly teach a sensor connected to the force transmission member that is configured to detect strain in the force transmission member and generate signals representative of the strain. However, Sato teaches (Sato: [0018], [0055], [0098], and [0102] "According to the load measurement method and apparatus described above, each of lateral forces applied to the rail from each of the right and left wheels can be obtained by using the axial force and axial loads applied to an axle in a wheelset in a longitudinal direction. The axial force and the axial loads can be measured by using a normal wheelset with common measuring equipment."  Also, "As described above, according to the load measurement method of the present embodiment, the lateral force applied to the rail from each of the right and left wheels can be separately obtained by using a measured [generate signals] or known axial load applied to the bearing of axle-box and a measured or known axial force applied to the axle in the longitudinal direction."  Also, "The displacement amount corresponds to transformation information into the axial load. The axial load measurement unit 125 includes a horizontal displacement detection sensor 126. A proximity sensor can be used for the horizontal displacement detection sensor 126, for example. The horizontal displacement detection sensor 126 is mounted on the support member 32 fixed to a truck frame 30 [sensor connected to force transmission member] so as to be opposite to the axle box 25."  Also, "The processor 160 is an apparatus for obtaining the respective lateral forces and the respective wheel loads applied to the rails from the left and right wheels 11 and 12 by using strain data [detect strain] which is supplied from the axial force measurement unit 115 and is applied to the axle 13, displacement amount data in the longitudinal direction 13a of the axle boxes 25 supplied from the axial load measurement unit 125, and displacement amount data in the vertical direction 31 of the axle springs 33 supplied from the radial load measurement unit 135."); 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to detect strain in the force transmission member as similarly shown in Sato’s [0018], [0055], [0098], and [0102] use of displacement to determine lateral forces on the wheel from the signals. Also, a skilled practitioner would recognize that displacement is used in order to determine strain.
Additionally, in the same field of endeavor, Chang teaches a sensor connected to the force transmission member that is configured to detect strain in the force transmission member and generate signals representative of the strain (Chang: [Page 5, Lines 9-11] and [Page 7, Lines 22-27] "The outer strain gauge 10 [sensor connected to force transmission member] installed on the outer side of the arm 9 [force transmission member configured to transfer load] of the axle box 2, and the inner strain gauge 11 [sensor connected to force transmission member] measure the outer strain and the inner strain [generate strain signals] of the axle box arm 9 respectively."  Also, "C. Calculation of the lateral force of the axle: the lateral acceleration ay of the digitized axle box (2) measured by the data processor according to step B, the lateral displacement dy of a series of springs (8), and the lateral strain of the axle box arm (9) ε 1 and the inner strain ε 2 [from signals], calculate the wheel lateral force H [derive lateral force on wheel]: H=m w a y +2k y d y +k ε ·(ε 1 -ε 2 ) Where m w is the wheel pair mass, k y is the spring stiffness of a series of springs, and k ε is the calibration coefficient of the axial force of the axle box arm and the strain of the axle box, obtained by the test.").
Sato and Chang are considered to be analogous to the claim invention because they are in the same field of measuring a load between a wheel of a railcar and a rail.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to incorporate the teachings of Chang to use a sensor connected to a force transmission member to detect strain and generate signals because it provides the benefit of determining rail safety to guarantee the safe operation of vehicles on the railway. 
16.	Regarding Claim 2, Sato and Chang remains as applied above in Claim 1, and further, Sato teaches the force transmission member is a traction link (Sato: [0098] "The axial load measurement unit 125 is an apparatus for measuring a displacement amount in the longitudinal direction 13a of, for example, each of the axle boxes 25 of the bearings of axle-boxes 21 and 22. The displacement amount corresponds to transformation information into the axial load....The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member is traction link] fixed to a truck frame 30 so as to be opposite to the axle box 25.").  
17.	Regarding Claim 4, Sato and Chang remains as applied above in Claim 1, and further, Chang teaches the vehicle is a railway vehicle and the sensor is a strain gauge (Chang: [Page 2, Lines 35-36] and [Page 5, Lines 9-11] "The technical solution adopted by the present invention to achieve the object of the present invention is: an indirect measurement method for the force between the wheel and rail of a railway vehicle…"  Also, "The outer strain gauge 10 [sensor is strain gauge] installed on the outer side of the arm 9 of the axle box 2, and the inner strain gauge 11 [sensor is strain gauge] measure the outer strain and the inner strain of the axle box arm 9 respectively.").  
18.	Regarding Claim 5, Sato and Chang remains as applied above in Claim 1, and further, Sato teaches to determine a ratio of the lateral force to a vertical force (Sato: [0004] and [0091] "Examples of running safety evaluating methods for the railcar include a method using a derailment coefficient. The derailment coefficient is a value represented by Q/P, wherein Q is a horizontal force applied between a wheel and a rail, i.e., a lateral force in the direction along an axle, and P is a wheel load that is a vertical force applied between the wheel and the rail. The derailment coefficient becomes one index for evaluating the running safety of the railcar, as indicated by this equation, so that the wheel load (P) and the lateral force (Q) are measured."  Also, "The processor 155 obtains the lateral forces (Q) and the wheel loads (P) [vertical force] of the wheels 11 and 12 respectively. Thus, the processor 155 may further calculate a derailment coefficient (Q/P) based on Q and P [determine a ratio].").  
19.	Regarding Claim 6, Sato and Chang remains as applied above in Claim 5, and further, Sato teaches to control operation of the vehicle to maintain the ratio below a determined limit or within a determined range (Sato: [0118] "When the lateral force values outputted from one of the load measurement apparatuses 102 to 104 and 109 in the railcar 200 exceed a predetermined set value [maintain ratio below determined limit], and the interval between the own car track and the adjacent track outputted from the track measurement apparatus 450 exceeds a predetermined set value, the analyzing unit 311 determines that the tracks have abnormality, and outputs a track abnormality signal. The analyzing unit 311 also obtains a speed by which a railcar can run safely in accordance with the track abnormality signal, and outputs an instruction signal to reduce speed [control operation of vehicle] to the railcar 200 and the following railcars." Note that a skilled practitioner would recognize that the lateral force would affect the ratio because it is in the numerator of the derailment coefficient.).  
20.	Regarding Claim 7, Sato and Chang remains as applied above in Claim 6, and further, Sato teaches the vehicle comprises a controller coupled with the processor, and the controller is configured to operate the vehicle based at least in part on the determined ratio (Sato: [0115] and [0118] "The load management system 300 can also provide a criterion as to whether a speedup can be performed or not within a section of an examination object, for example, by analyzing at least one of the lateral force values, the wheel load values, and the derailment coefficient [control vehicle based on determined ratio] in correlation with the track information."  Also, "When the lateral force values outputted from one of the load measurement apparatuses 102 to 104 and 109 in the railcar 200 exceed a predetermined set value [maintain ratio below determined limit], and the interval between the own car track and the adjacent track outputted from the track measurement apparatus 450 exceeds a predetermined set value, the analyzing unit 311 determines that the tracks have abnormality, and outputs a track abnormality signal. The analyzing unit 311 also obtains a speed by which a railcar can run safely in accordance with the track abnormality signal, and outputs an instruction signal to reduce speed [control operation of vehicle] to the railcar 200 and the following railcars." Note that a skilled practitioner would recognize that the lateral force would affect the ratio because it is in the numerator of the derailment coefficient.).  	
21.	Regarding Claim 8, Sato and Chang remains as applied above in Claim 7, and further, Sato teaches the controller is further configured to operate the vehicle based at least in part on a characteristic of one or more of a wheel, and a road surface or a track surface (Sato: [0115] and [0118] "The load management system 300 can also provide a criterion as to whether a speedup can be performed or not within a section of an examination object, for example, by analyzing at least one of the lateral force values, the wheel load values [based on wheel characteristic], and the derailment coefficient [control vehicle based on determined ratio] in correlation with the track information [based on track surface characteristic]."  Also, "When the lateral force values outputted from one of the load measurement apparatuses 102 to 104 and 109 in the railcar 200 exceed a predetermined set value [maintain ratio below determined limit], and the interval between the own car track and the adjacent track outputted from the track measurement apparatus 450 exceeds a predetermined set value, the analyzing unit 311 determines that the tracks have abnormality, and outputs a track abnormality signal. The analyzing unit 311 also obtains a speed by which a railcar can run safely in accordance with the track abnormality signal, and outputs an instruction signal to reduce speed [control operation of vehicle] to the railcar 200 and the following railcars." Note that a skilled practitioner would recognize that the lateral force would affect the ratio because it is in the numerator of the derailment coefficient.).  
22.	Regarding Claim 9, Sato teaches a method of calibrating a wheel force measurement system for a vehicle comprising a support system including a wheel and a force transmission member, with the force transmission member being configured to transfer a load and/or power from the wheel to and from the support system, the method comprising (Sato: [0098] "The axial load measurement unit 125 is an apparatus for measuring a displacement amount in the longitudinal direction 13a of, for example, each of the axle boxes 25 of the bearings of axle-boxes 21 and 22. The displacement amount corresponds to transformation information into the axial load....The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member to transfer load] fixed to a truck frame 30 [support system] so as to be opposite to the axle box 25."): 
Measuring a lateral force on a flange of a wheel in contact with a rail or road surface (Sato: [0017] and [0084] "A processor configured to obtain each of lateral forces applied to the rails from the wheels [measure lateral force on the wheel] by using the measured axial loads and the axial force."  Also, "The processor 155 includes an arithmetic processing unit 156 and a storage unit 152, and obtains respective lateral forces and respective wheel loads applied to rails from the left and right wheels 11 and 12 by using the radial loads as well as the above-mentioned axial force and the axial loads." Note that a skilled practitioner would recognize that the contact portion of rail vehicle wheels are flanged as shown in Figure 14 (Fp1, Fq1, Fp2, and Fq2).); 

    PNG
    media_image1.png
    255
    480
    media_image1.png
    Greyscale

Generating data with a sensor on the force transmission member (Sato: [0018], [0055], [0098], and [0102] "According to the load measurement method and apparatus described above, each of lateral forces applied to the rail from each of the right and left wheels can be obtained by using the axial force and axial loads applied to an axle in a wheelset in a longitudinal direction. The axial force and the axial loads can be measured by using a normal wheelset with common measuring equipment."  Also, "As described above, according to the load measurement method of the present embodiment, the lateral force applied to the rail from each of the right and left wheels can be separately obtained by using a measured [generate signals] or known axial load applied to the bearing of axle-box and a measured or known axial force applied to the axle in the longitudinal direction."  Also, "The displacement amount corresponds to transformation information into the axial load. The axial load measurement unit 125 includes a horizontal displacement detection sensor 126. A proximity sensor can be used for the horizontal displacement detection sensor 126, for example. The horizontal displacement detection sensor 126 is mounted on the support member 32 fixed to a truck frame 30 [sensor connected to force transmission member] so as to be opposite to the axle box 25."  Also, "The processor 160 is an apparatus for obtaining the respective lateral forces and the respective wheel loads applied to the rails from the left and right wheels 11 and 12 by using strain data [generating data with sensor to detect strain] which is supplied from the axial force measurement unit 115 and is applied to the axle 13, displacement amount data in the longitudinal direction 13a of the axle boxes 25 supplied from the axial load measurement unit 125, and displacement amount data in the vertical direction 31 of the axle springs 33 supplied from the radial load measurement unit 135.").
Sato fails to explicitly teach calibrating the data based at least in part on the measured lateral force.
However, in the same field of endeavor, Chang teaches A method of calibrating a wheel force measurement system for a vehicle comprising a support system including a wheel and a force transmission member, with the force transmission member being configured to transfer a load and/or power from the wheel to and from the support system, the method comprising: generating data with a sensor on the force transmission member; and calibrating the data based at least in part on the measured lateral force (Chang: [Page 5, Lines 9-11] and [Page 7, Lines 22-27] "The outer strain gauge 10 [sensor connected to force transmission member] installed on the outer side of the arm 9 [force transmission member configured to transfer load] of the axle box 2, and the inner strain gauge 11 [sensor connected to force transmission member] measure the outer strain and the inner strain [generate data with sensor that is strain signals] of the axle box arm 9 respectively."  Also, "C. Calculation of the lateral force of the axle: the lateral acceleration ay of the digitized axle box (2) measured by the data processor according to step B, the lateral displacement dy of a series of springs (8), and the lateral strain of the axle box arm (9) ε 1 and the inner strain ε 2 [from signals], calculate the wheel lateral force H [derive lateral force on wheel]: H=m w a y +2k y d y +k ε ·(ε 1 -ε 2 ) Where m w is the wheel pair mass, k y is the spring stiffness of a series of springs, and k ε is the calibration coefficient [calibrating data based on measured force] of the axial force of the axle box arm and the strain of the axle box, obtained by the test.").
Sato and Chang are considered to be analogous to the claim invention because they are in the same field of measuring a load between a wheel of a railcar and a rail.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to incorporate the teachings of Chang to use a sensor connected to a force transmission member to detect strain to generate signals and calibrate the data based on the measured forces because it provides the benefit of determining rail safety to guarantee the safe operation of vehicles on the railway. 
23.	Regarding Claim 11, Sato and Chang remains as applied above in Claim 9, and further, Chang teaches the measurement of wheel contact force is calculated independent of wheel angular position, and independent of wheel contact position (Chang: [Page 7, Lines 22-27] "C. Calculation of the lateral force of the axle: the lateral acceleration ay of the digitized axle box (2) measured by the data processor according to step B, the lateral displacement dy of a series of springs (8), and the lateral strain of the axle box arm (9) ε 1 and the inner strain ε 2, calculate the wheel lateral force H [wheel contact force is calculated]: H=m w a y +2k y d y +k ε ·(ε 1 -ε 2 ) Where m w is the wheel pair mass, k y is the spring stiffness of a series of springs, and k ε is the calibration coefficient of the axial force of the axle box arm and the strain of the axle box, obtained by the test." Note that a skilled practitioner would recognize that the wheel contact force is calculated independent of wheel angular position and wheel contact position because those variables are not required to calculate the wheel lateral force as Chang explains. Therefore, the wheel contact force does not depend on the wheel angular position and wheel contact position [calculated independent of wheel angular position and wheel contact position].).  
24.	Regarding Claim 12, Sato and Chang remains as applied above in Claim 9, and further, Sato teaches the sensor is positioned to provide minimum coupling between a lateral force applied to the force transmission member and a longitudinal force or vertical force applied to the force transmission member (Sato: [0098] "The axial load measurement unit 125 is an apparatus for measuring a displacement amount in the longitudinal direction 13a of, for example, each of the axle boxes 25 of the bearings of axle-boxes 21 and 22. The displacement amount corresponds to transformation information into the axial load....The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member] fixed to a truck frame 30 so as to be opposite to the axle box 25." Note that the placement of the sensor in Sato is used to detect lateral, longitudinal, and vertical forces.).  
25.	Regarding Claim 13, Sato and Chang remains as applied above in Claim 9, and further, Chang teaches the processor is configured such that the data indicates a lateral strain of the force transmission member and the strain is linearly related to the measured lateral force (Chang: [Page 7, Lines 22-27] "C. Calculation of the lateral force of the axle: the lateral acceleration ay of the digitized axle box (2) measured by the data processor according to step B, the lateral displacement dy of a series of springs (8), and the lateral strain of the axle box arm (9) ε 1 and the inner strain ε 2, calculate the wheel lateral force H [wheel contact force is calculated]: H=m w a y +2k y d y +k ε ·(ε 1 -ε 2 ) Where m w is the wheel pair mass, k y is the spring stiffness of a series of springs, and k ε is the calibration coefficient of the axial force of the axle box arm and the strain of the axle box, obtained by the test." Note that a skilled practitioner would recognize that strain is multiplied with a constant calibration coefficient, which would equate to a linear relationship with the wheel contact force. Therefore, since the calibration coefficient is constant, as strain increases, the wheel contact force will linearly increase.).  
26.	Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150247782 A1) in view of Andersson (US 20090301221 A1).
27.	Regarding Claim 14, Sato teaches a method of operating a vehicle, comprising (Sato: [0115] "The load management system 300 can also provide a criterion as to whether a speedup can be performed [control operation of vehicle] or not within a section of an examination object, for example, by analyzing at least one of the lateral force values, the wheel load values, and the derailment coefficient in correlation with the track information."): 
Determining a plurality of lateral forces Y on a wheel of the vehicle… lateral forces Y to determine… wheel lateral forces (Sato: [0017] and [0084] "A processor configured to obtain each of lateral forces applied to the rails from the wheels [measure lateral force on the wheel] by using the measured axial loads and the axial force."  Also, "The processor 155 includes an arithmetic processing unit 156 and a storage unit 152, and obtains respective lateral forces and respective wheel loads applied to rails from the left and right wheels 11 and 12 by using the radial loads as well as the above- mentioned axial force and the axial loads."); 
Determining a vertical force Q on the wheel (Sato: [0004] and [0091] "The derailment coefficient is a value represented by Q/P, wherein Q is a horizontal force applied between a wheel and a rail, i.e., a lateral force in the direction along an axle, and P is a wheel load that is a vertical force applied between the wheel and the rail. The derailment coefficient becomes one index for evaluating the running safety of the railcar, as indicated by this equation, so that the wheel load (P) [determine vertical load] and the lateral force (Q) are measured."  Also, "The processor 155 obtains the lateral forces (Q) and the wheel loads (P) of the wheels 11 and 12 respectively. Thus, the processor 155 may further calculate a derailment coefficient (Q/P) based on Q and P."); 
Determining a lateral to vertical coefficient value defined on ΣY/Q (Sato: [0105] "The arithmetic processing unit 156 may also obtain the derailment coefficient (Q/P)." Note that a skilled practitioner would recognize that Q is lateral force and P is the vertical force in Sato. Therefore, the coefficient value is the lateral force over the vertical force.); 
And14WAB/P/18084/US/UTL1 (552-1364US1) controlling operation of the vehicle to maintain the lateral to vertical coefficient below a determined limit or within a determined range (Sato: [0118] "When the lateral force values outputted from one of the load measurement apparatuses 102 to 104 and 109 in the railcar 200 exceed a predetermined set value [maintain ratio below determined limit], and the interval between the own car track and the adjacent track outputted from the track measurement apparatus 450 exceeds a predetermined set value, the analyzing unit 311 determines that the tracks have abnormality, and outputs a track abnormality signal. The analyzing unit 311 also obtains a speed by which a railcar can run safely in accordance with the track abnormality signal, and outputs an instruction signal to reduce speed [control operation of vehicle] to the railcar 200 and the following railcars." Note that a skilled practitioner would recognize that the lateral force would affect the ratio because it is in the numerator of the derailment coefficient.).  
	Sato fails to explicitly teach summing a plurality of lateral forces Y to determine a sum of wheel lateral forces ΣY.
	However, in the same field of endeavor, Andersson teaches summing a plurality of lateral forces Y to determine a sum of wheel lateral forces ΣY (Andersson: [0027] and [0124] "The load components can be of any number [plurality] and of any observable type, for example vertical forces or horizontal forces [determine lateral force on wheel], or force moments from the contact between the wheel and a train rail or a road, centrifugal loads, temperature stresses, eigen vibrations of the wheel, etc."  Also, "A suitable way of combining sensor outputs from all sensors is to make a linear combination of the outputs. Nearly any combination will suffice, but the preferred signal for analysis is the result of adding the signals from about half the sensors to each other and then subtract the signals from the rest of the sensors from this sum.").
Sato and Andersson are considered to be analogous to the claim invention because they are in the same field of determining load components of rail vehicle wheels.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to incorporate the teachings of Andersson to sum the plurality of lateral forces to determine a sum of wheel lateral forces to combine sensor outputs because it provides the benefit of a signal that is less sensitive to interference than a single measurement from any single sensor. 
28.	Regarding Claim 15, Sato and Andersson remains as applied above in Claim 14, and further, Sato teaches determining the lateral force comprises receiving data from a force transmission member sensor (Sato: [0098] "The axial load measurement unit 125 [receive data from member sensor] is an apparatus for measuring a displacement amount in the longitudinal direction 13a of, for example, each of the axle boxes 25 of the bearings of axle-boxes 21 and 22. The displacement amount corresponds to transformation information into the axial load....The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member to transfer load] fixed to a truck frame 30 so as to be opposite to the axle box 25.").  
29.	Regarding Claim 18, Sato and Andersson remains as applied above in Claim 14, and further, Sato teaches generating a notification when the lateral to vertical coefficient is one or more of above the determined limit or out of the determined range (Sato: [0119] "On the other hand, when the lateral force values exceed the set value [above determined limit], but the interval between the tracks is equal to or lower than the set value, the analyzing unit 311 determines that the railcar has abnormality, and outputs a car abnormality signal. The analyzing unit 311 also determines whether the railcar can continue running or not in accordance with the car abnormality signal. When the railcar can continue running, the analyzing unit 311 outputs an instruction to reduce the speed to a speed by which the railcar can safely run. When the railcar cannot continue running, the analyzing unit 311 outputs an instruction to stop. The detection signals, the instructions to reduce a speed, or the notification of repair may be reported to the instruction center [notification when out of range] or the like of the railway company." Note that a skilled practitioner would recognize that the lateral force would affect the ratio because it is in the numerator of the derailment coefficient.).  
30.	Regarding Claim 19, Sato and Andersson remains as applied above in Claim 18, and further, Sato teaches the notification comprises a notification to measure at least a portion of the rails (Sato: [0113] and [0114] "The state of the force applied between the wheel and the rail Changes with time after a new car is manufactured or when a new line is opened, due to a friction coefficient between them, a Change in a state of a track, environmental factors such as temperature, and the like."  Also, "In view of this, the analyzing unit 311 monitors over time at least a Change of the lateral force value [measure portion of rails], and when the lateral force value exceeds a set value, the analyzing unit 311 outputs an abnormality signal indicating abnormality.").  
31.	Regarding Claim 20, Sato and Andersson remains as applied above in Claim 18, and further, Sato teaches the notification comprises a notification to repair at least a portion of the rails (Sato: [0114] and [0119] "In view of this, the analyzing unit 311 monitors over time at least a Change of the lateral force value, and when the lateral force value exceeds a set value, the analyzing unit 311 outputs an abnormality signal indicating abnormality."  Also, "The detection signals, the instructions to reduce a speed, or the notification of repair [notification to repair at least portion of rails] may be reported to the instruction center or the like of the railway company.").
32.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150247782 A1), in view of Chang (CN 104006978 B), and in further view of Bloom (US 6725782 B1).
33.	Regarding Claim 3, Sato and Chang remains as applied above in Claim 2, and further, Sato teaches the traction link… and the sensor is disposed on… the traction link (Sato: [0098] "The displacement amount corresponds to transformation information into the axial load. The axial load measurement unit 125 includes a horizontal displacement detection sensor 126. A proximity sensor can be used for the horizontal displacement detection sensor 126, for example. The horizontal displacement detection sensor 126 is mounted on the support member 32 [force transmission member is traction link] fixed to a truck frame 30 [sensor connected to force transmission member] so as to be opposite to the axle box 25." Note that the sensor is provided on the transmission member and is therefore on the shaped portion of the traction link. However, Sato discloses the claimed invention except for a U-shaped portion of the traction link. Although, it would have been an obvious matter of design choice to make the traction link U-shaped, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without a U-shaped traction link.).
	Sato and Chang fails to explicitly teach the traction link comprises a U-shaped portion, and the sensor is disposed on the U-shaped portion of the traction link.
	However, in the same field of endeavor, Bloom teaches the traction link comprises a U-shaped portion, and the sensor is disposed on the U-shaped portion of the traction link (Bloom: [Column 3, Lines 31-36] "A joint 9 connects each swing arm to measurement axle 3, and a hinge 10 connects each swing arm to a respective support frame 14. At least one pressure cylinder 13 having vertically extending cylinder axis 12 exerts a contact force pressing measurement axle 3 against rails 28." Note Figure 2 shows swing arm (7) is U-shaped.).
Sato, Chang, and Bloom are considered to be analogous to the claim invention because they are in the same field of measuring wheel load components of a rail vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Chang to incorporate the teachings of Bloom to use a U-shaped traction arm for measuring wheel contact forces because it provides the benefit of determining contact forces against rails, which can provide the additional benefit of determining an abnormality in the rails. 
34.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150247782 A1), in view of Chang (CN 104006978 B), and in further view of Andersson (US 20090301221 A1).
35.	Regarding Claim 10, Sato and Chang remains as applied above in Claim 9.
	Sato and Chang fail to explicitly teach measuring the lateral force comprises measuring strain in the wheel at a plurality of angular positions.
	However, in the same field of endeavor, Andersson teaches measuring the lateral force comprises measuring strain in the wheel at a plurality of angular positions (Andersson: [0018] and [0063] "By measuring essentially simultaneously sensor values of at least three sensors at different angular locations [plurality of angular positions] of the wheel, an "image" of the strain field in the wheel [measure strain in the wheel] can be obtained. This will provide a dependable base for determination of the load components."  Also, "Since the strain field varies with angular position of the applied load, the wheel angle must be determined to be able to measure the loads correctly. This can be done with a sensor providing information corresponding to the wheel angle, which information can be coordinated with the strain gauge information.").
Sato, Chang, and Andersson are considered to be analogous to the claim invention because they are in the same field of measuring a load between a wheel of a railcar and a rail.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Chang to incorporate the teachings of Andersson to measure strain at a plurality of angular positions because it provides the benefit of gathering a dependable base of determination of the load components of rail wheels to improve accuracy of the wheel load measurements. 
36.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150247782 A1), in view of Andersson (US 20090301221 A1), and in further view of Chang (CN 104006978 B).
37.	Regarding Claim 16, Sato and Andersson remains as applied above in Claim 14.
	Sato and Andersson fails to explicitly teach determining the plurality of lateral force by multiplying strain data by a determined calibration factor.  
	However, in the same field of endeavor, Chang teaches determining the plurality of lateral force by multiplying strain data by a determined calibration factor (Chang: [Page 7, Lines 22-27] "C. Calculation of the lateral force of the axle: the lateral acceleration ay of the digitized axle box (2) measured by the data processor according to step B, the lateral displacement dy of a series of springs (8), and the lateral strain of the axle box arm (9) ε 1 and the inner strain ε 2, calculate the wheel lateral force H [derive lateral force on wheel]: H=m w a y +2k y d y +k ε ·(ε 1 -ε 2 ) Where m w is the wheel pair mass, k y is the spring stiffness of a series of springs, and k ε is the calibration coefficient of the axial force of the axle box arm and the strain of the axle box, obtained by the test.").
Sato, Andersson, and Chang are considered to be analogous to the claim invention because they are in the same field of measuring a load between a wheel of a railcar and a rail.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Andersson to incorporate the teachings of Chang to determine lateral force using a calibration factor because it provides the benefit of calibrating the measured data to improve the accuracy for the lateral wheel force calculation.
38.	Regarding Claim 17, Sato and Andersson remains as applied above in Claim 14, and further, Sato teaches the vehicle is a railway vehicle operating on rails, the method further comprising determining from one or more of the lateral forces, the sum of wheel lateral forces, the vertical force, or the lateral to vertical coefficient value a quality of the rails… (Sato: [0113] "The state of the force applied between the wheel and the rail Changes [based on wheel forces] with time after a new car is manufactured or when a new line is opened, due to a friction coefficient between them, a Change in a state of a track [quality of rails], environmental factors such as temperature, and the like.")
	Sato fails to explicitly teach determining… a quality of the rails including one or more of unevenness, alignment, gage narrowing or widening, or twist.  
	However, in the same field of endeavor, Chang teaches determining… a quality of the rails including one or more of unevenness, alignment, gage narrowing or widening, or twist (Chang: [Page 2, Lines 14-16] and [Page 2, Lines 32-34] "Whether it is possible to accurately obtain the force between the wheel and rail [determine from lateral/vertical forces] directly affects the problems of wave grinding [unevenness], wear and derailment, is important for railway vehicle safety evaluation and health monitoring in accordance with."  Also, "The object of the present invention is to provide an indirect measurement method for the wheel-rail force of a railway vehicle, which can realize the indirect measurement of the wheel-rail force, and the result is more real and reliable, and can provide a more reliable basis for railway vehicle safety evaluation and health monitoring.")  
Sato, Andersson, and Chang are considered to be analogous to the claim invention because they are in the same field of measuring a load between a wheel of a railcar and a rail.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Andersson to incorporate the teachings of Chang to calculate wheel lateral forces to determine the quality of the rails because it provides the benefit of determining a rail abnormality that can prevent accidents and improve the safety of railway.

Prior Art
39.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Frea (US 20200377064 A1)
Hesser (US 20080304065 A1)
Giaier (US 9452657 B1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663